Citation Nr: 0307318	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1993 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in April 1997 and December 2000 and was remanded for 
additional development.  The case has been returned to the 
Board and is ready for further review.

The Board notes that the July 2001 VA physician suggested a 
possible relationship between the veteran's alcohol abuse and 
his PTSD.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

VA examiners have indicated that the veteran does not have 
active symptomatology attributable to PTSD.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, 4.132, Diagnostic Code 9411 
(1996, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the appellant in 
this case have notified her of all regulations pertinent to 
increased rating claims, informed her of the reasons for 
which it had denied the claim, and provided her additional 
opportunities to present evidence and argument in support of 
the claim.

The Board notes that the claims file contains relevant 
service and VA medical records, including VA examinations 
that have assessed the severity of the veteran's service-
connected PTSD.  The appellant has not referenced any 
existing evidence that might aid the claim or that might be 
pertinent to the bases of the denial of the claim, and in a 
May 2001 letter the appellant was notified of the evidence 
she could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further action 
is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In May 1987 the RO granted service connection for the 
veteran's PTSD and assigned a noncompensable rating that has 
remained in effect to the present.

Under Diagnostic Code 9411, a 10 percent rating is warranted 
for PTSD manifested by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled by 
continuous medication.  Pursuant to Diagnostic Code 9411, 
prior to November 7, 1996, a 10 percent rating was assigned 
where PTSD caused emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
Because the appellant's claim was filed in September 1993, 
the Board will consider both the old and new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against awarding a 
compensable rating for PTSD under either the old or new 
criteria.  The three most recent VA examinations of record 
(March 2002, July 2001, May 1997) have all essentially 
indicated that the veteran currently has no symptomatology 
attributable to PTSD.  While recognizing the veteran's 
obvious impairment, the examiner's indicated that the 
veteran's problems were related to his severe dementia.

The Board has reviewed the testimony and statements made by 
the appellant and others in support of this claim.  The 
contentions themselves, however, are insufficient to 
establish that certain symptomatology is attributable to 
PTSD.  See Espiritu v. Derwinsk, 2 Vet. App. 492, 495 (1995) 
(holding that laypersons are not competent to offer medical 
opinions).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and a compensable rating for PTSD must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

A compensable rating for PTSD is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

